Appellant applied to the Public Utilities Commission for an intrastate certificate of convenience and necessity to operate a motor transportation company carrying property, restricted to household goods, upon and over an irregular route to and from Cheviot, Ohio, and limited to the boundaries of Hamilton county. After due notice and hearing the testimony of five witnesses, the commission entered an order denying the application upon the grounds that the territory was already reasonably and adequately served by existing transportation companies, and that the public convenience and necessity did not require the service sought to be rendered by the applicant. After rehearing denied, the appellant perfected his appeal to this court.
After hearing oral arguments by counsel and an examination of the record, this court is of the opinion that the order of the Public Utilities Commission should be affirmed on authority ofContinental Freight Forwarding Co. v. Public UtilitiesCommission, 126 Ohio St. 16, 183 N.E. 790.
Order affirmed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur. *Page 101